IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE           FILED
                           AUGUST 1999 SESSION
                                                      September 22, 1999

                                                      Cecil Crowson, Jr.
                                                     Appellate Court Clerk
STATE OF TENNESSEE,                     )
                                        )   NO. 01C01-9808-CC-00349
      Appellee,                         )
                                        )   RUTHERFORD COUNTY
                                        )   No. F-42542B
VS.                                     )
                                        )   HON. JAMES K. CLAYTON, JR.,
JAMIE SHANNON PRATER,                   )   JUDGE
                                        )
      Appellant.                        )   (Possession of Marijuana with Intent
                                        )   to Sell or Deliver)



FOR THE APPELLANT:                          FOR THE APPELLEE:

LIONEL R. BARRETT, JR.                      PAUL G. SUMMERS
207 Third Avenue, North - Third Floor       Attorney General and Reporter
P.O. Box 190599
Nashville, TN 37219-0599                    LUCIAN D. GEISE
                                            Assistant Attorney General
                                            Cordell Hull Building, 2nd Floor
                                            425 Fifth Avenue North
                                            Nashville, TN 37243-0493

                                            WILLIAM C. WHITESELL, JR.
                                            District Attorney General

                                            THOMAS F. JACKSON, JR.
                                            Assistant District Attorney General
                                            303 Rutherford Co. Judicial Bldg.
                                            Murfreesboro, TN 37130




OPINION FILED:



AFFIRMED - RULE 20 ORDER



JOE G. RILEY, JUDGE
                                       ORDER



       Defendant, JAMIE SHANNON PRATER, pled guilty to possession of

marijuana with intent to sell or deliver, a Class E felony, and possession of drug

paraphernalia, a Class A misdemeanor. The trial court sentenced defendant to two

years on the felony and six months on the misdemeanor, to be served concurrently.

The sole issue in this appeal is whether the trial court erred in ordering defendant

to serve 60 days in the county jail prior to release on probation for the balance of

the two-year sentence. We AFFIRM the judgment of the trial court pursuant to Rule

20, Tennessee Court of Criminal Appeals.



       The record shows that defendant has prior convictions for burglary and felony

theft in Dickson County, and was on probation when he committed the current

offense.    He has numerous prior misdemeanor convictions, many prior

incarcerations, and a prior revocation of probation. Nevertheless, defendant argues

that ten days service is the appropriate sentence and would “better serve the

principles set forth in the Sentencing Act.” We respectfully disagree.



       The record overwhelmingly supports the trial court’s imposition of sixty days

confinement rather than ten days. It is, therefore, ORDERED that the judgment of

the trial court be AFFIRMED pursuant to Rule 20, Tennessee Court of Criminal

Appeals.



       In the event the appellant indicates an intention to file an application for

permission to appeal to the Tennessee Supreme Court, he may be admitted to bail

in the additional amount of $2,500, for a total amount of $6,000, with sufficient

sureties to be approved by the clerk of the trial court pending filing and disposition

of said application. In default of such bond, he shall be remanded to the custody

of the Sheriff of Rutherford County.




                                          2
      Costs of appeal are taxed to the appellant, JAMIE SHANNON PRATER, for

which let execution issue.



      So ordered. Enter:




                                                _______________________
                                                JOE G. RILEY, JUDGE



CONCUR:




____________________________
DAVID G. HAYES, JUDGE




____________________________
L.T. LAFFERTY, SENIOR JUDGE




                                    3